The bond had been executed Sept. 1, 1863, payable at six months, for $1400, being the price of a negro girl then purchased by the obligors. Payments were endorsed thereupon: of $800, paid April 30th 1864, and of $400, paid Oct. 29th 1864.
His Honor instructed the jury that they should scale the note according to the value of the property, and that the payments should be scaled according to the money scale, and that they might allow the premium for gold, upon both the value of the property, and the value of the money paid.
Verdict, and Judgment accordingly, for $1,192.53.
The defendants appealed. *Page 522 
The Confederate money was received by the obligee, and such payment discharged the bond pro tanto. The bond was given for a negro girl, and the value of the balance of the contract is regulated by the acts of 1866, chs. 38 and 39. The jury upon the proof, should have estimated in gold, the value of the negro (673) girl at the time of the contract, and deducted therefrom an amount which bore the same proportion to such value as the payments did to the sum specified in the bond, and then added to such gold balance, the depreciation of U.S. Treasury notes, at the time of the verdict: Garrett v. Smith, ante 93.
As for instance, if the amount of the bond had been fifteen hundred dollars, and the payments had been five hundred dollars, one-third of the bond would have been discharged, and one-third should have been deducted from the gold value of the property.
The instructions of his Honor were erroneous, and there must be a venirede novo.
Let this be certified.
Per curiam.
Venire de novo.
Cited: Boyden v. Bank, 65 N.C. 17; Hall v. Craige, 65 N.C. 53; Dunn v.Barnes, 73 N.C. 275; Duke v. Williams, 84 N.C. 77;